J-S22013-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 KAREN R. SHAFFER-TREGO                :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
              v.                       :
                                       :
                                       :
 FREDERICK A. TREGO                    :
                                       :
                   Appellant           :   No. 1073 MDA 2019

                Appeal from the Order Dated May 8, 2019
   In the Court of Common Pleas of York County Civil Division at No(s):
                          2014-FC-001468-02

 KAREN R. SHAFFER-TREGO                :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                   Appellant           :
                                       :
                                       :
              v.                       :
                                       :
                                       :
 FREDERICK A. TREGO                    :   No. 1074 MDA 2019

                Appeal from the Order Dated May 8, 2019
   In the Court of Common Pleas of York County Civil Division at No(s):
                          2014-FC-001468-02

 KAREN R. SHAFFER-TREGO                :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                   Appellant           :
                                       :
                                       :
              v.                       :
                                       :
                                       :
 FREDERICK A. TREGO                    :   No. 1075 MDA 2019

                Appeal from the Order Dated May 8, 2019
   In the Court of Common Pleas of York County Civil Division at No(s):
                          2014-FC-001468-15

 KAREN R. SHAFFER-TREGO                :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
J-S22013-20


                                                 :
                v.                               :
                                                 :
                                                 :
    FREDERICK A. TREGO                           :
                                                 :
                       Appellant                 :   No. 1490 MDA 2019

                   Appeal from the Order Dated May 8, 2019
      In the Court of Common Pleas of York County Civil Division at No(s):
                             2014-FC-001468-15


BEFORE:      OLSON, J., MURRAY, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                                    FILED JULY 28, 2020

        In these consolidated cross-appeals, Karen R. Shaffer-Trego (Wife) and

Fredrick A. Trego (Husband) challenge the equitable distribution of a marital

estate in divorce proceedings between the parties, together with the award of

alimony to Wife. Upon review, we affirm.

        We briefly summarize the facts and procedural history of this case as

follows.    Husband and Wife were married on May 23, 1992.               The parties

separated on January 1, 2013.            Husband continued to live in the marital

residence with Wife and their three children. In May 2013, Husband moved

into one of three properties owned by the parties after making home

improvements.        After failed attempts at reconciliation, Wife filed for child

support on June 24, 20141 and for divorce on August 11, 2014. The trial court

appointed a Divorce Master on January 6, 2015. The Divorce Master held
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 All of the children have now reached the age of majority. Accordingly, child
support is not currently at issue.

                                           -2-
J-S22013-20



three discovery conferences before retiring.      The trial court appointed a

replacement Divorce Master on July 30, 2015. After a four-day hearing in

September 2016, the Divorce Master filed a report and recommendation on

January 13, 2017.    Both parties filed exceptions and briefs in support. The

trial court scheduled a hearing on the parties’ exceptions for June 9, 2017.

The trial court granted requested continuances to allow additional fact-finding

and, ultimately, held a hearing on November 27, 2017.         In an order and

opinion dated March 6, 2019, the trial court granted some of the parties’

cross-exceptions. In that decision, the trial court relied upon on the proposed

distribution of assets plan complied by the Divorce Master, considered party

stipulations, new appraisal values, and adjusted for some of Wife’s exceptions

to create a chart of equitable distribution. See Trial Court Opinion, 3/6/2019,

at 23-24.   The trial court ultimately determined that “Wife shall receive

54.38% of the marital assets, and Husband shall receive 45.62% of the

marital assets with adjustments for the present value of [] retirement assets.”

Id. at 60-61. Moreover, the trial court concluded:

      Wife will receive monthly payments from Husband of $2,247.90 in
      [alimony pendente lite] and then permanent alimony, effective
      January 1, 2019. Husband’s income for alimony purposes will be
      capped at his highest earnings in any year during the marriage
      which was $437,671[.00].




                                     -3-
J-S22013-20



Id. at 61. The trial court entered a divorce decree on May 8, 2019. These

timely cross-appeals resulted.2
____________________________________________


2  The docket reflects that, on May 30, 2019, the trial court clerk gave the
parties written notice of the entry of the May 8, 2019 divorce decree as
required under Pa.R.C.P. 236(b). The parties both subsequently filed timely
notices of appeal on June 28, 2019. See Verdile v. Verdile, 536 A.2d 1364,
1366 (Pa. Super. 1988) (equitable distribution and alimony order is reviewable
once rendered final by entry of a divorce decree); see also In re L.M., 923
A.2d 505, 509 (Pa. Super. 2007) (“30–day appeal period is not triggered until
the clerk makes a notation on the docket that notice of entry of the order has
been given.”); see also Pa.R.A.P. 108(b) (designating the date of entry of an
appealable order as “the day on which the clerk makes the notation in the
docket that notice of entry of the order has been given as required by
Pa.R.C.P. 236(b).”) Thereafter, both parties complied timely with the trial
court’s directives to file concise statements of errors complained of on appeal
pursuant to Pa.R.A.P. 1925(b). The trial court issued an opinion pursuant to
Pa.R.A.P. 1925(a) on August 8, 2019. The Rule 1925(a) opinion briefly
addresses each of the specific issues raised by each party, but relies largely
upon its prior March 6, 2019 decision.

Additionally, we note that the divorce complaint and the economic claims were
assigned two separate trial court docket numbers. Each party filed notices of
appeal listing both docket numbers at both. On August 8, 2019, this Court
issued rules to show cause why the cross-appeals should not be quashed
based upon our Supreme Court’s decision in Commonwealth v. Walker, 185
A.3d 969 (Pa. 2018) (holding that “where a single order resolves issues arising
on more than one docket, separate notices of appeal must be filed for each of
those cases” pursuant to Pa.R.A.P. 341 and its note). On August 15, 2019,
Husband filed a response. Wife filed a response on August 20, 2019. Both
parties claimed that they filed notices of appeal listing both docket numbers
at both trial court dockets. Husband also argued that in order to challenge
the economic claims, the parties were statutorily required to appeal from both
the divorce decree and the order granting equitable distribution and alimony.
By per curiam order entered on October 4, 2019, this Court sua sponte
consolidated the matters.      On October 9, 2019, we entered an order
discharging the rules to show cause. This Court held this matter pending the
en banc resolution of Commonwealth v. Johnson, 2020 WL 3869723 at *11
(Pa. Super. 2020), concerning the proper application of Commonwealth v.
Walker, 185 A.3d 969 (Pa. 2018) in light of Commonwealth v. Creese, 216



                                           -4-
J-S22013-20



       On appeal, Wife presents a single issue for our review:

       Whether the [t]rial [c]ourt abused its discretion or otherwise erred
       in denying Wife’s claim for counsel fees and costs?

   Wife’s Brief at 5.

       Husband presents the following appellate issues:

       A. Whether the trial court abused its discretion or committed an
          error of law by awarding Wife alimony in contravention of the
          alimony factors especially when alimony is a secondary
          remedy, and Wife’s reasonable needs were satisfied as she had
          the ability to support herself due to her employment skills and
          the amount of assets she received in equitable distribution?

       B. Whether the trial court abused its discretion or committed an
          error of law by awarding Wife alimony when Wife presented
          insufficient or no evidence of her expenses or need for alimony?

       C. Whether the trial court abused its discretion or committed an
          error of law by awarding alimony under a local county policy to
          increase the number of alimony recipients in divorce cases?

       D. Whether the trial court abused its discretion or committed an
          error of law by denying Husband’s request for credits for his
          payment of certain debts and expenses?

       E. Whether the trial court abused its discretion or committed an
          error of law by awarding Wife $27,143.70 from Husband’s
          stock options in addition to the award of equitable distribution
          and alimony to Wife?

____________________________________________


A.3d 1142 (Pa. Super. 2019) (reading Walker as a mandate to quash unless
notices of appeal bearing only one trial court docket number are filed at each
docket resolved by the order challenged on appeal). On July 9, 2020, the en
banc panel in Johnson expressly overruled Creese, supra and held that as
long as the appellant files a separate notice of appeal at each trial court
docket, “[t]he fact that the notices [of appeal] contained [more than one trial
court docket number] is of no consequence.” Johnson, 2020 WL 3869723 at
*11. Accordingly, we decline to quash the instant appeal.

                                           -5-
J-S22013-20


     F. Whether the trial court abused its discretion or committed an
        error of law by awarding a 54.38[%]/45.62[%] distribution of
        assets in favor of Wife when Wife would still receive economic
        justice with a lesser distribution?

     G. Whether the trial court abused its discretion or committed an
        error of law by failing to reduce the value of certain marital
        assets or accounts used to pay expenses on various matters,
        including the mortgage on the marital residence, repairs to the
        farm property or payments to Wife after separation thereby
        resulting to a windfall to Wife?

Husband’s Brief at 4-5.

     Our standard of review is as follows:

     The trial court has broad discretion in fashioning equitable
     distribution awards and we will overturn an award only for an
     abuse of that discretion. The Divorce Code states that the trial
     court

        Shall ... equitably divide, distribute or assign, in kind or
        otherwise, the marital property between the parties in such
        proportions and in such manner as the court deems just
        after considering all relevant factors ....

     23 Pa.C.S.A. § 3502(a). In assessing the propriety of an equitable
     distribution scheme, our standard of review is whether the trial
     court, by misapplication of the law or failure to follow proper legal
     procedure, abused its discretion. Specifically, we measure the
     circumstances of the case, and the conclusions drawn by the trial
     court therefrom, against the provisions of 23 P.S. § 402(d) [now
     23 Pa.C.S.A. § 3502(a)] and the avowed objectives of the Divorce
     Code, that is, to effectuate economic justice between the parties
     and insure a fair and just determination of their property rights.
     Anzalone v. Anzalone, 835 A.2d 773, 785 (Pa. Super. 2003)
     (citations omitted). “Moreover, the trial court has ‘the authority
     to divide the award as the equities presented in the particular case
     may require.’” Id. (quoting Drake v. Drake, 725 A.2d 717, 727
     (Pa. 1999)). Further, when a court divides the marital property, it
     must do so only after considering “all relevant factors,” including
     eleven specific factors listed in the Divorce Code. 23 Pa.C.S.A.
     § 3502(a).




                                     -6-
J-S22013-20



                         *            *           *

     Our standard of review regarding questions pertaining to the
     award of alimony is whether the trial court abused its discretion.
     We previously have explained that “[t]he purpose of alimony is
     not to reward one party and to punish the other, but rather to
     ensure that the reasonable needs of the person who is unable to
     support himself or herself through appropriate employment, are
     met.” Alimony “is based upon reasonable needs in accordance
     with the lifestyle and standard of living established by the parties
     during the marriage, as well as the payor's ability to pay.”
     Moreover, “[a]limony following a divorce is a secondary remedy
     and is available only where economic justice and the reasonable
     needs of the parties cannot be achieved by way of an equitable
     distribution award and development of an appropriate employable
     skill.”

     Moran v. Moran, 839 A.2d 1091, 1096–1097 (Pa. Super. 2003)
     (citations omitted) (emphasis in original).

     In determining whether alimony is necessary, and in determining
     the nature, amount, duration and manner of payment of alimony,
     the court must consider numerous factors including the parties'
     earnings and earning capacities, income sources, mental and
     physical conditions, contributions to the earning power of the
     other, educations, standard of living during the marriage, the
     contribution of a spouse as homemaker and the duration of the
     marriage.

     Anderson v. Anderson, 822 A.2d 824, 830–831 (Pa. Super.
     2003) (citations omitted); see also 23 Pa.C.S.A. § 3701.

Teodorski v. Teodorski, 857 A.2d 194, 199–200 (Pa. Super. 2004).

     Likewise, we review the denial of counsel fees in a divorce action for an

abuse of discretion. Gates v. Gates, 933 A.2d 102, 109 (Pa. Super. 2007).

We have stated:

     The purpose of an award of counsel fees is to promote fair
     administration of justice by enabling the dependent spouse to
     maintain or defend the divorce action without being placed at a


                                    -7-
J-S22013-20


      financial disadvantage; the parties must be “on par” with one
      another.

      Counsel fees are awarded based on the facts of each case after a
      review of all the relevant factors. These factors include the payor's
      ability to pay, the requesting party's financial resources, the value
      of the services rendered, and the property received in equitable
      distribution.

      Counsel fees are only to be awarded upon a showing of need. In
      essence, each party's financial considerations dictate whether
      such an award is appropriate.

Id. (citations omitted).

      Here, with regard to equitable distribution, the trial court initially

examined the parties’ child and spousal support history from 2014 through

2018. It noted that Wife was a homemaker during the 20-year marriage and

chronicled Husband’s employment history and attendant salaries from 1994

until present. The trial court determined that Husband’s career advancement

would not “have been possible if Wife had not sacrificed her career to stay at

home and raise [three] children.”      Trial Court Opinion, 3/6/2019, at 20.

Relying upon the Divorce Master’s examination of the eleven factors set forth

at 23 Pa.C.S.A. § 3502, the trial court reviewed the parties’ assets, including

three shared properties, rental income, savings accounts, IRAs, pension plans,

company stock, and personal property. Id. at 23-24. It further considered

that during the pendency of the divorce action, the parties sold one of the

marital properties and reappraised the marital residence. As a result, the trial

court granted Husband a credit for a down payment for a new home. Id. at

22. The trial court ultimately concluded that Wife should receive 54.38% of



                                      -8-
J-S22013-20



the marital estate and that Husband should receive a 45.62% share. Id. at

60-61.

       With regard to alimony, the trial court first noted that the Divorce Master

gave short shrift to the 17 factors set forth at 23 Pa.C.S.A. § 3701(b). Id. at

28.   The trial court recognized that alimony is a secondary remedy and

specifically addressed the 17 statutorily enumerated alimony factors.         Id. at

28-40. The trial court determined that

       without alimony, Wife would not be fairly compensated for her
       financial contributions to the marriage. Without her contributions
       to the household and parenting, Husband would have never been
       able to [advance his position at] Verizon. Her contributions
       ultimately resulted in a sacrifice to her possible earning potential
       as a teacher.

Id. at 40. Thus, utilizing the 2019 support guidelines, the court calculated

that Wife was entitled to $2,247.90 per month in permanent alimony. 3 Id.
____________________________________________


3   The trial court also rejected Husband’s argument that it imposed alimony
under a local policy to increase the number of alimony recipients in divorce
cases. See Trial Court Opinion, 8/8/2019, at 5. The trial court observed that
Husband took the court’s comments out of context. Id. Upon review, we
agree. The trial court stated that, based upon the facts before it, it was
inclined to award Wife alimony. N.T., 11/27/2017, at 60. In contemplating
the amount, the trial court stated it was considering “a policy shift” because
it recognized that “York [County] ha[d] not been granting alimony relative to
what other counties ha[d] been doing for a while […] using formulas based
upon the length of the marriage[.]” Id. The trial court further noted that Wife
“probably would do a lot better in another county” and alimony awards
“shouldn’t be vastly different” between counties “for a 20-year marriage where
[Wife] hasn’t worked outside the home and where there’s this kind of salary
difference.” Id. at 60-61. Husband has not cited any law, and our
independent research has not revealed any, that a trial court cannot consider
additional factors beyond 23 Pa.C.S.A. § 3701(b). Indeed, the statutory



                                           -9-
J-S22013-20



       Finally, the trial court determined that Wife would have sufficient assets

post-distribution to satisfy her counsel fees.     Thus, it denied relief on her

request for $15,000.00 in attorney’s fees and $500.00 for transcription costs.

Id. at 41.

       Based upon review of the certified record, the parties’ appellate briefs,

the trial court’s opinions, and applicable law, we conclude that the trial court

thoroughly and accurately addressed all of the issues raised by Husband and

Wife and we discern no abuse of discretion in ruling on their claims.

Consequently, we affirm on the basis of the trial court opinions issued on

March 6, 2019 and August 8, 2019 and adopt them as our own. The parties

are instructed to attach copies of those trial court opinions to all future filings

regarding this appeal.

       Finally, we note that Husband filed a motion to strike Wife’s appellate

reply brief. He claims that Wife asserted in her reply “she was no longer being

employed as a school teacher” which is a fact outside of the certified record.

Husband’s Application to Strike Wife’s Brief, 4/21/2020, at 2 ¶ e. As such,

Husband argues we should strike Wife’s reply brief in its entirety. By affirming

the trial court’s decisions, we have not considered facts outside of the record.

Accordingly, we deny Husband’s application to strike.
____________________________________________


language of Section 3701 does not limit the court’s consideration to the 17
enumerated factors. Here, the trial court examined the 17 factors in
determining Wife was entitled to alimony. Thereafter, the trial court looked
at other surrounding counties for guidance on setting the amount. Ultimately,
the trial court’s determination was based upon reasoned assessment and
consideration and we discern no abuse of discretion.

                                          - 10 -
J-S22013-20



     Order affirmed. Husband’s application for relief denied.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 07/28/2020




                                   - 11 -